18 N.Y.3d 878 (2012)
962 N.E.2d 782
939 N.Y.S.2d 291
2012 NY Slip Op 61187
In the Matter of JATIE P., a Neglected Child. FRANKLIN COUNTY DEPARTMENT OF SOCIAL SERVICES, Respondent;
JOSEPH Q., Appellant. (And Another Related Proceeding.)
Motion No: 2011-1280
Court of Appeals of New York.
Submitted December 12, 2011.
Decided January 17, 2012.
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceeding within the meaning of the Constitution.